 

Amendment Agreement to Consulting Agreement

Between

CurrencyWorks Inc. (Formerly ICOx Innovations, Inc.)

And

Bruce Elliott

Signed on January 21, 2020

 

Amendment Date: December 1, 2019

 

Consulting Agreement to be amended with

 

USD$1 per month instead of USD$8,000 per month

 

All other terms of the October 9th, 2017 Consulting Agreement remain in effect.

 

IN WITNESS OF THE ABOVE the parties have executed this Amendment Agreement with
effect from the date first written above.

 

CurrencyWorks Inc.

(Formerly ICOx Innovations, Inc.)

  Bruce Elliot           Per: /s/ Michael Blum   Per: /s/ Brue Elliott   Michael
Blum     Bruce Elliott

 

 

 

 